DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 3, line 3, the term “optionally” has been deleted and replaced with the term --and--.
Claim 9, line 7, the term “optionally” has been deleted.
Claim 10, line 3, the term “optionally” has been deleted and replaced with the term --and--.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 15 are allowable for setting forth a cutting assembly for a hair trimmer comprising a guard plate having guard teeth and a cutting plate slidably disposed on the guard plate, wherein the cutting plate comprises cutting teeth each having a cutting portion and an enlarged tip, wherein the cutting is promoted at the cutting portion rather than the tip,  and wherein the enlarged tip of the cutting teeth maintains overlap with one of the guard teeth.
For example, Morisugi et al. (2009/0320296), hereafter Morisugi, teaches a cutting assembly for a hair trimmer comprising a guard plate 15 having guard teeth (15a) and a cutting plate 16 slidably disposed on the guard plate, wherein the cutting plate comprises cutting teeth (16a) each having a cutting portion (22a; Fig. 4) and an enlarged tip (22b; Fig. 4).
However, Morisugi does not teach wherein the cutting is promoted at the cutting portion rather than the tip, and wherein the enlarged tip of the cutting teeth maintains overlap with one of the guard teeth.
Morisugi teaches the cutting occurring at the entire length of the edge 22 of the cutting teeth instead of at sections (22a). Furthermore, the enlarged tip of one of the cutting teeth does not maintain overlap with one of the guard teeth (see Fig. 4, the right guard tooth (15a) is between the right two cutting teeth (16a)). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724